AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of August 4, 2005, by and among THE LACLEDE GROUP, INC., a
Missouri corporation (“Borrower”), and U. S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”); and has reference to the following
facts and circumstances:

A. Borrower and Lender previously entered into the Revolving Credit Agreement
dated as of June 13, 2002, as amended by the First Amendment to Revolving Credit
Agreement dated as of April 16, 2003, the Second Amendment to Revolving Credit
Agreement and Amendment to Revolving Note dated as of June 12, 2003, the Third
Amendment to Revolving Credit Agreement dated as of June 11, 2004, and the
Fourth Amendment to Revolving Credit Agreement dated as of June 30, 2005 (the
“Original Loan Agreement”).

B. Borrower and Lender desire to amend and restate the Original Loan Agreement
to provide a three year revolving credit facility in an increased principal
amount of up to $40,000,000 upon, and subject to, the terms, provisions and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby mutually covenant and agree as follows:

SECTION 1. DEFINITIONS.

1.01 Definitions. In addition to the terms defined elsewhere in this Agreement
or in any Exhibit or Schedule hereto, when used in this Agreement, the following
terms shall have the following meanings (such meanings shall be equally
applicable to the singular and plural forms of the terms used, as the context
requires):

Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person at a purchase
price of $5,000,000 or more, whether through purchase of assets, merger or
otherwise or (b) acquires (in one transaction or as the most recent transaction
in a series of transactions) at least (i) a majority (in number of votes) of the
stock and/or other securities of a corporation having ordinary voting power for
the election of directors (other than stock and/or other securities having such
power only by reason of the happening of a contingency), (ii) a majority (by
percentage of voting power) of the outstanding partnership interests of a
partnership, (iii) a majority (by percentage of voting power) of the outstanding
membership interests of a limited liability company or (iv) a majority of the
ownership interests in any organization or entity other than a corporation,
partnership or limited liability company.

Adjusted Prime Rate shall mean the Prime Rate plus the Applicable Prime Margin.
The Adjusted Prime Rate shall be adjusted automatically on and as of the
effective date of any change in the Prime Rate and/or the Applicable Prime
Margin.

Applicable Commitment Fee Rate, Applicable LIBOR Margin, and Applicable Prime
Margin shall mean the annual rate shown in the applicable column below based on
the Applicable Rating Level:

                          If the   Applicable         Applicable Rating  
Commitment Fee Rate   Applicable LIBOR   Applicable Prime Level is, then   is  
Margin is   Margin is
³ A/A2
    0.090 %     0.350 %     0 %
 
                       
³ A-/A3
    0.100 %     0.450 %     0 %
 
                       
³ BBB+/Baa1
    0.125 %     0.575 %     0 %
 
                       
³ BBB/Baa2
    0.150 %     0.700 %     0 %
 
                       
³ BBB-/Baa3
    0.175 %     0.825 %     0 %
 
                       
< BBB-/Baa3
    0.200 %     0.950 %     0 %

Applicable Rating Level shall mean, at any time, the two (2) highest credit
ratings of the three (3) credit ratings then assigned by Fitch, Moody’s and S&P
of Borrower’s long-term senior unsecured debt, or if there are no such
applicable credit ratings of Borrower’s long-term senior unsecured debt, then
Applicable Rating Level shall mean one rating level below the then applicable
credit ratings by Fitch, Moody’s and S&P of Borrower’s long-term senior secured
debt. Notwithstanding the foregoing, (i) if there is a difference of one level
in such credit ratings, then the higher of such credit ratings shall be used to
determine the Applicable Rating Level, and (ii) if there is a difference of more
than one level in such credit ratings, then the rating one level higher than the
lower of such credit ratings shall be used to determine the Applicable Rating
Level. Any change in the Applicable LIBOR Margin and the Applicable Prime Margin
shall be effective on the date on which Fitch, Moody’s and/or S&P, as the case
may be, announces any change in any rating that results in a change in the
Applicable Rating Level.

Borrower’s Obligations shall mean any and all present and future indebtedness
(principal, interest, fees, collection costs and expenses, attorneys’ fees and
other amounts), liabilities and obligations (including, without limitation,
indemnity obligations) of Borrower to Lender evidenced by or arising under or in
respect of this Agreement, the Note and/or any of the other Transaction
Documents.

Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by Lender.

Consolidated Capitalization shall mean, as of the date of any determination
thereof, the sum of Consolidated Debt as of such date, plus Consolidated Net
Worth as of such date, all determined on a consolidated basis and in accordance
with GAAP.

Consolidated Capitalization Ratio shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such date to Consolidated Capitalization as of such date, all
determined on a consolidated basis and in accordance with GAAP; provided, that
for purposes of calculating the Consolidated Capitalization Ratio, only Fifty
Percent (50%) of the principal amount of the subordinated Debt issued by
Borrower to Laclede Capital Trust I shall be included in Consolidated Debt.

Consolidated Debt shall mean, as of the date of any determination thereof, all
Debt of Borrower and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.

Consolidated Net Worth shall mean, as of the date of any determination thereof,
the amount of the capital stock accounts (net of treasury stock, at cost) of
Borrower and its Subsidiaries as of such date plus (or minus in the case of a
deficit) the surplus and retained earnings of Borrower and its Subsidiaries as
of such date, all determined on a consolidated basis and in accordance with
GAAP.

Debt shall mean, as of the date of determination thereof, the sum of (a) all
indebtedness, liabilities and/or obligations of Borrower or any of its
Subsidiaries for borrowed money or that have been incurred in connection with
the purchase or other acquisition of property (other than unsecured trade
accounts payable incurred in the ordinary course of business), plus (b) all
leases of property, whether real and/or personal, by Borrower or any of its
Subsidiaries as lessee(s), that in accordance with GAAP are required to be
capitalized on the balance sheet of such entity, plus (c) the aggregate undrawn
face amount of all Letters of Credit and/or surety bonds issued for the account
and/or upon the application of Borrower or any of its Subsidiaries together with
all unreimbursed drawings with respect thereto, plus (d) all guarantees by
Borrower or any of its Subsidiaries of Debt of other Persons (but not including
any guarantees of Debt of Borrower or any of its Subsidiaries).

Default shall mean any event or condition the occurrence of that would, with the
lapse of time or the giving of notice or both, become an Event of Default.

Event of Default shall have the meaning ascribed thereto in Section 6.

Fitch shall mean Fitch Ratings, Ltd.

GAAP shall mean, at any time, generally accepted accounting principles at such
time in the United States.

Guaranty shall mean each Guaranty dated as of the dated hereof, executed by SM&P
and Laclede Energy respectively in favor of Lender; and Guaranties shall mean
both of them.

Indemnified Liabilities shall have the meaning ascribed thereto in section 7.04.

Interest Period shall mean with respect to each LIBOR Loan: (a) initially, the
period commencing on the date selected by Borrower in the applicable Interest
Rate Selection Notice and ending one (1), two (2), three (3) or six (6) months
thereafter as Borrower may elect in the applicable Interest Rate Selection
Notice; and (b) thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Loan and ending
one (1), two (2), three (3) or six (6) months, as Borrower may elect in the
applicable Interest Rate Selection Notice; provided that: (c) no Interest Period
for a LIBOR Loan shall extend beyond a date on which Borrower is required to
make a scheduled payment of principal on the Loan unless the sum of (A) the
aggregate principal amount of outstanding Prime Loans plus (B) the aggregate
principal amount of outstanding LIBOR Loans with Interest Periods expiring on or
before the date such scheduled principal payment is due equals or exceeds the
aggregate principal amount to be paid on the Loan on such principal payment
date; (d) subject to clauses (e) and (f) below, any Interest Period that would
otherwise end on a day that is not a New York Business Day shall be extended to
the next succeeding New York Business Day unless such New York Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding New York Business Day; (e) subject to clause
(f) below, any Interest Period that begins on the last New York Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last New York Business Day of a calendar month; and no Interest Period may
extend beyond the maturity date of the Loan.

Interest Rate Selection Notice shall have the meaning ascribed thereto in
section 2.02(a).

Investment shall mean any investment (including, without limitation, any loan or
advance) of Borrower or any Subsidiary in or to any Person, whether payment
therefor is made in cash or capital stock or other equity interests of Borrower
or any Subsidiary, and whether such investment is by acquisition of stock or
other equity interests or Indebtedness, or by loan, advance, transfer of
property out of the ordinary course of business, capital contribution, equity or
profit sharing interest, extension of credit on terms other than those normal in
the ordinary course of business or otherwise.

Laclede Energy shall mean Laclede Energy Resources, Inc., a Missouri
corporation, and a Subsidiary of Borrower.

Lender’s Revolving Credit Commitment shall mean the sum of Forty Million Dollars
($40,000,000).

Letter of Credit and Letters of Credit shall have the meanings ascribed to these
terms in Section 2.18(a).

Letter of Credit Application shall mean Lender’s standard form of application
and agreement for irrevocable standby letter of credit, or Lender’s standard
form of application and agreement for irrevocable commercial letter of credit,
as the case may be, in either case executed by Borrower, or a Subsidiary of
Borrower, as applicant and account party, and delivered to Lender pursuant to
Section 2.18(a), as the same may from time to time be amended, modified,
extended, renewed or restated.

LGC shall mean Laclede Gas Company, a Missouri corporation, and a Subsidiary of
Borrower.

LIBOR Base Rate shall mean, with respect to the applicable Interest Period,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available or
(b) if the LIBOR Index Rate is not available, the average (rounded upward, if
necessary, to the next higher 1/10,000 of 1%) of the respective annual rates of
interest at which deposits in U.S. Dollars are offered to Lender in the London
interbank market by two (2) Eurodollar dealers of recognized standing, selected
by Lender in its sole discretion, at or about 11:00 a.m. (London time) on the
date two (2) New York Business Days before the first day of such Interest
Period, for delivery on the first day of the applicable Interest Period for a
number of days comparable to the number of days in such Interest Period and in
an amount approximately equal to the principal amount of the LIBOR Loan to which
such Interest Period is to apply.

LIBOR Index Rate shall mean, with respect to the applicable Interest Period, an
annual rate (rounded upwards, if necessary, to the next higher 1/10,000 of 1%)
equal to the British Bankers’ Association interest settlement rates for U.S.
Dollar deposits for such Interest Period as of 11:00 a.m. (London time) on the
day two (2) New York Business Days before the first day of such Interest Period
as published by Bloomberg Financial Services, Dow Jones Market Service,
Telerate, Reuters or any other service from time to time used by Lender.

LIBOR Loan shall mean any portion of the Loan bearing interest based on the
LIBOR Rate.

LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided by
(ii) one minus the applicable LIBOR Reserve Percentage plus (b) the Applicable
LIBOR Margin. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage and/or the
Applicable LIBOR Margin.

LIBOR Reserve Percentage shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by The Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special or marginal reserves) with respect to “Eurocurrency
liabilities” as defined in Regulation D or with respect to any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined, whether or not Lender has any Eurocurrency
liabilities subject to such reserve requirement at such time. LIBOR Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without the benefit of any credits for
proration, exceptions or offsets which may be available from time to time to
Lender. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

Loan and Loans shall have the meaning ascribed thereto in Section 2.01(a).

Material Adverse Effect shall mean (a) a material adverse effect on the
properties, assets, liabilities, business, operations, income or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole,
(b) material impairment of Borrower’s ability to perform any of its obligations
under this Agreement, the Note or any of the other Transaction Documents or (c)
material impairment of the enforceability of the rights of, or benefits
available to, Lender under this Agreement, the Note or any of the other
Transaction Documents.

Moody’s shall mean Moody’s Investors Service, Inc.

New York Business Day means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

Note shall have the meaning ascribed thereto in Section 2.03(a).

Notice of Borrowing shall have the meaning ascribed thereto in Section 2.02(a).

Other Taxes shall have the meaning ascribed thereto in Section 2.20(b).

Permitted Investment shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by Borrower and its Subsidiaries, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of Default; provided, that it is expressly agreed
that all Investments under Borrower’s or Subsidiaries’ gas supply risk
management programs are Permitted Investments.

Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

Prime Loan shall mean any portion of the Loan bearing interest based on the
Adjusted Prime Rate.

Prime Rate shall mean the interest rate announced from time to time by Lender as
its “prime rate” (which rate shall fluctuate as and when said prime rate shall
change). Borrower acknowledges that such “prime rate” is a reference rate and
does not necessarily represent the lowest or best rate offered by Lender to its
customers.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as amended.

Regulatory Change shall have the meaning ascribed thereto in Section 2.10.

Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending August 4, 2008; provided, however, that the Revolving
Credit Period shall end on the date the Lender’s Revolving Credit Commitment is
terminated pursuant to Section 6 or otherwise.

S&P shall mean Standard & Poor’s Ratings Group.

SM&P shall mean SM&P Utility Resources, Inc., an Indiana corporation, and a
Subsidiary of Borrower.

Subsidiary shall mean any corporation or other entity of which more than Fifty
Percent (50%) of the issued and outstanding capital stock or other equity
interests entitled to vote for the election of directors or persons performing
similar functions (other than by reason of default in the payment of dividends
or other distributions) is at the time owned directly or indirectly by Borrower
or any Subsidiary.

Taxes shall have the meaning ascribed thereto in Section 2.20(a).

Total Revolving Credit Outstandings shall mean, as of any date, the sum of
(a) the aggregate principal amount of all Loans outstanding as of such date,
plus (b) the aggregate undrawn face amount of all Letters of Credit outstanding
as of such date plus (c) all unreimbursed drawings with respect to all Letters
of Credit.

Transaction Documents shall mean this Agreement, the Note and any and all other
agreements, documents and instruments heretofore, now or hereafter delivered to
the Agent or any Bank with respect to or in connection with or pursuant to this
Agreement, any Loans made hereunder or any of the other Borrower’s Obligations,
and executed by or on behalf of Borrower, all as the same may from time to time
be amended, modified, extended, renewed or restated.

SECTION 2. LOANS.

2.01 Loans.

(a) Subject to the terms and conditions set forth in this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, Lender agrees to make such loans to Borrower
(individually, a “Loan” and collectively, the “Loans”) as Borrower may from time
to time request pursuant to Section 2.02. Each Loan under this Section 2.01(a)
which is a Prime Loan shall be for an aggregate principal amount of at least
$50,000.00 or any larger multiple of $10,000.00. Each Loan under this
Section 2.01(a) which is a LIBOR Loan shall be for an aggregate principal amount
of at least $1,000,000.00 or any larger multiple of $250,000.00; provided, that
Borrower may not have outstanding and Lender shall not be obligated to make more
than eight (8) LIBOR Loans at any one time. The aggregate principal amount of
Loans that Lender shall be required to have outstanding under this Agreement as
of any date shall not exceed the amount of Lender’s Revolving Credit Commitment
as of such date. Within the foregoing limits, Borrower may borrow under this
Section 2.01(a), prepay under Section 2.08 and reborrow at any time during the
Revolving Credit Period under this Section 2.01(a). All Loans not paid prior to
the last day of the Revolving Credit Period, together with all accrued and
unpaid interest thereon and all fees and other amounts owing by Borrower to
Lender with respect thereto, shall be due and payable on the last day of the
Revolving Credit Period.

(b) If the amount of Lender’s Revolving Credit Commitment on any date is less
than the Total Revolving Credit Outstandings on such date, whether as a result
of Borrower’s election to decrease the amount of Lender’s Revolving Credit
Commitment pursuant to Section 2.01(c) or otherwise, Borrower shall be
automatically required (without demand or notice of any kind by Lender, all of
which are hereby expressly waived by Borrower) to immediately repay the Loans in
an amount sufficient to reduce the amount of the Total Revolving Credit
Outstandings to an amount equal to or less than the amount of Lender’s Revolving
Credit Commitment.

(c) Borrower may, upon five (5) Business Days’ prior written notice to Lender,
terminate entirely at any time, or reduce from time to time by an aggregate
amount of $1,000,000 or any larger multiple of $1,000,000 the unused portions of
Lender’s Revolving Credit Commitment; provided, however, that (i) at no time
shall the amount of Lender’s Revolving Credit Commitment be reduced to a figure
less than the Total Revolving Credit Outstanding, (ii) at no time shall the
amount of Lender’s Revolving Credit Commitment be reduced to a figure greater
than zero (0) but less than $5,000,000 and (iii) any such termination or
reduction shall be permanent and Borrower shall have no right to thereafter
reinstate or increase, as the case may be, Lender’s Revolving Credit Commitment.

2.02 Method of Borrowing.

(a) Borrower shall give Lender oral or written notice (a “Notice of Borrowing”)
by 10:00 a.m. (St. Louis time) on the Business Day of each Prime Loan to be made
to Borrower, and by 10:00 a.m. (St. Louis time) at least three (3) New York
Business Days before each LIBOR Loan to be made to Borrower, specifying: (i) the
date of such Loan, which shall be a Business Day during the Revolving Credit
Period in the case of a Prime Loan and a New York Business Day during the
Revolving Credit Period in the case of a LIBOR Loan, (ii) the aggregate
principal amount of such Loan, (iii) whether such Loan is to be a Prime Loan or
a LIBOR Loan, and (iv) in the case of a LIBOR Loan, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

(b) A Notice of Borrowing shall not be revocable by Borrower.

(c) Subject to the terms and conditions of this Agreement, provided that Lender
has received the Notice of Borrowing, Lender shall (unless Lender determines
that any applicable condition specified in Section 3 has not been satisfied)
make the applicable Loan to Borrower by crediting the amount of such Loan to a
demand deposit account of Borrower at Lender specified by Borrower (or such
other account mutually agreed upon in writing between Lender and Borrower) not
later than 2:30 p.m. (St. Louis time) on the Business Day specified in said
Notice of Borrowing.

(d) If Lender makes a new Loan under this Agreement on a day on which Borrower
is required to or has elected to repay all or any part of an outstanding Loan,
Lender shall apply the proceeds of its new Loan to make such repayment and only
an amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by Lender to Borrower.

(e) Borrower hereby irrevocably authorizes Lender to rely on telephonic,
telegraphic, telecopy, telex or written instructions of any individual
identifying himself or herself as one of the individuals listed on Schedule 2.02
attached hereto (or any other individual from time to time authorized to act on
behalf of Borrower pursuant to a document signed by the Chairman of the Board of
Borrower and certified by the Secretary of Borrower and delivered to Lender)
with respect to any request to make a Loan or a repayment under this Agreement,
and on any signature that Lender reasonably believes to be genuine, and Borrower
shall be bound thereby in the same manner as if such individual were actually
authorized or such signature were genuine. Borrower also hereby agrees to defend
and indemnify Lender and hold Lender harmless from and against any and all
claims, demands, damages, liabilities, losses and reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
relating to or arising out of or in connection with the acceptance of
instructions for making Loans or repayments under this Agreement.

2.03 Note.

(a) The Loans of Lender to Borrower shall be evidenced by the Amended and
Restated Revolving Credit Note of Borrower payable to the order of Lender in a
principal amount equal to the maximum amount of Lender’s Revolving Credit
Commitment, which Amended and Restated Revolving Credit Note shall be in
substantially the form of Exhibit A attached hereto and incorporated herein by
reference (with appropriate insertions) (as the same may from time to time be
amended, modified, extended, renewed or restated, the “Note”).

(b) Lender shall record in its books and records the date, amount, type and
Interest Period (if any) of each Loan made by it to Borrower and the date and
amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Loan made by Lender to Borrower under this Agreement shall be absolute and
unconditional, notwithstanding any failure of Lender to make any such
recordation or any mistake by Lender in connection with any such recordation.
The books and records of Lender showing the account between Lender and Borrower
shall be conclusive in the absence of manifest error.

2.04 Duration of Interest Periods and Selection of Interest Rates.

(a) The duration of the initial Interest Period for each LIBOR Loan shall be as
specified in the applicable Notice of Borrowing. Borrower shall elect the
duration of each subsequent Interest Period applicable to such LIBOR Loan and
the interest rate to be applicable during such subsequent Interest Period (and
Borrower shall have the option (i) in the case of any Prime Loan, to elect that
such Loan become a LIBOR Loan and the Interest Period to be applicable thereto,
and (ii) in the case of any LIBOR Loan, to elect that such Loan become a Prime
Loan), by giving notice of such election to Lender by 10:00 a.m. (St. Louis
time) on the Business Day of, in the case of the election of the Adjusted Prime
Rate, and by 10:00 a.m. (St. Louis time) at least three (3) New York Business
Days before, in the case of the election of the LIBOR Rate, the end of the
immediately preceding Interest Period applicable thereto, if any; provided,
however, that notwithstanding the foregoing, in addition to and without limiting
the rights and remedies of Lender under Section 6 of this Agreement, so long as
any Default or Event of Default under this Agreement has occurred and is
continuing, Borrower shall not be permitted to renew any LIBOR Loan as a LIBOR
Loan or to convert any Prime Loan into a LIBOR Loan. If Lender does not receive
a notice of election for a Loan pursuant to this Section 2.04(a) within the
applicable time limits specified herein, Borrower shall be deemed to have
elected to pay such Loan in whole pursuant to Section 2.08 on the last day of
the current Interest Period with respect thereto and to reborrow the principal
amount of such Loan on such date as a Prime Loan.

(b) Borrower may not have outstanding and Lender shall not be obligated to make
more than eight (8) LIBOR Loans at any one time.

2.05 Interest Rates and Interest Payments. (a) So long as no Event of Default
has occurred and is continuing, each Prime Loan shall bear interest on the
outstanding principal amount thereof for each day until paid at an annual rate
equal to the Adjusted Prime Rate. So long as any Event of Default has occurred
and is continuing, each Prime Loan shall bear interest on the outstanding
principal amount thereof for each until it is paid, at an annual rate equal to
Five Percent (5%) over and above the Adjusted Prime Rate. Such interest shall be
payable monthly in arrears on the last day of each calendar month commencing
August 31, 2005 and at the maturity of the Note (whether by reason of
acceleration or otherwise). From and after the maturity of the Note, whether by
reason of acceleration or otherwise, each Prime Loan shall bear interest,
payable on demand, for each day until paid at an annual rate equal to Five
Percent (5%) over and above the Adjusted Prime Rate.

(b) So long as no Event of Default has occurred and is continuing, each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at an annual rate equal to the LIBOR Rate. So
long as any Event of Default has occurred and is continuing, each LIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at an annual rate equal to Five Percent (5%)
over and above the LIBOR Rate. Such interest shall be payable for each Interest
Period on the last day thereof, unless the duration of such Interest Period
exceeds three (3) months, in which case such interest shall be payable on the
last day of each three (3) month period during such Interest Period and on the
last day of such Interest Period, and at the maturity of the Note (whether by
reason of acceleration or otherwise). From and after the maturity of the Note,
whether by reason of acceleration or otherwise, each LIBOR Loan shall bear
interest, payable on demand, for each day until paid, at an annual rate equal to
Five Percent (5%) over and above the higher of (i) the LIBOR Rate applicable to
such LIBOR Loan for the immediately preceding Interest Period or (ii) the
Adjusted Prime Rate.

(c) Lender shall determine each interest rate applicable to the Prime Loans and
LIBOR Loans hereunder and its determination thereof shall be conclusive in the
absence of manifest error.

2.06 Computation of Interest. Interest on Prime Loans hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Interest on
LIBOR Loans shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed, calculated as to each Interest Period from
and including the first day thereof to but excluding the last day thereof.

2.07 Fees.

(a) Contemporaneously with the execution of this Agreement, Borrower shall pay
Lender a nonrefundable upfront fee in the amount set forth in the fee letter
provided by Lender to Borrower.

(b) From and including the date of this Agreement to but excluding the last day
of the Revolving Credit Period, Borrower shall pay a nonrefundable commitment
fee on the unused portion of Lender’s Revolving Credit Commitment (determined by
subtracting the Total Revolving Credit Outstandings from the amount of Lender’s
Revolving Credit Commitment) at a percentage rate equal to the Applicable
Commitment Fee Rate. Said commitment fee shall be (i) calculated on a daily
basis, (ii) payable quarterly in arrears on each June 30, September 30,
December 31, and March 31 during the Revolving Credit Period commencing
September 30, 2005, and on the last day of the Revolving Credit Period and
(iii) calculated on an actual day, 360-day year basis.

2.08 Prepayments. Borrower may, upon notice to Lender specifying that it is
paying any Prime Rate Loan, pay without penalty or premium the Prime Loan in
whole at any time or in part from time to time, by paying the principal amount
to be paid, provided that partial prepayments shall be in an aggregate amount of
at least $1,000,000.00 or any larger multiple of $500,000.00. Borrower may, upon
at least three (3) New York Business Day’s irrevocable prior written notice to
Lender, prepay all at any time or any portion from time to time of the unpaid
principal balance of any LIBOR Loan prior to maturity provided that
(i) contemporaneously with each such prepayment Borrower shall pay all accrued
and unpaid interest on the portion of the LIBOR Loan being prepaid to and
including the date of prepayment; (ii) partial prepayments shall be in an
aggregate amount of at least $2,000,000.00 or any larger multiple of
$1,000,000.00; (iii) in no event may Borrower make any prepayment on any LIBOR
Loan that results in the remaining LIBOR Loans with respect to which a given
Interest Period applies being greater than $0.00 but less than $1,000,000.00 and
(iv) if Borrower is making a prepayment of a LIBOR Loan, contemporaneously with
such prepayment, Borrower shall pay Lender the funding losses and other amounts,
if any, required under Section 2.10.

2.09 General Provisions as to Payments. Borrower shall make each payment of
principal of, and interest on, the Loan and of fees and all other amounts
payable by Borrower under this Agreement, not later than 12:00 noon (St. Louis
time) on the date when due and payable in Federal or other funds immediately
available in St. Louis, Missouri, to Lender at its address referred to in
Section 7.05. All payments received by Lender after 12:00 noon (St. Louis time)
shall be deemed to have been received by Lender on the next succeeding Business
Day. Whenever any payment of principal of, or interest on, the Loan or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon, at the then applicable rate, shall be payable for such extended time.

2.10 Funding Losses. Notwithstanding any provision contained in this Agreement
to the contrary, (a) Borrower shall make any payment of principal with respect
to any LIBOR Loan on any day other than the last day of the Interest Period
applicable thereto, whether as a result of a scheduled payment, a voluntary
prepayment, a mandatory prepayment, maturity, acceleration or otherwise or
(b) any LIBOR Loan is converted to a Prime Loan pursuant to Section 2.04,
Section 2.11 or Section 2.12 on any day other than the last day of the Interest
Period applicable thereto, contemporaneously with each such payment or
conversion Borrower shall reimburse Lender on demand for any resulting losses
and expenses incurred by Lender, including , without limitation, any losses
incurred in obtaining, liquidating, or employing deposits from third parties,
but excluding any loss of the Applicable LIBOR Margin for the period after any
such prepayment, provided that Lender shall have delivered to Borrower a
certificate as to the amount of such losses and expenses, which certificate
shall be conclusive in the absence of manifest error.

2.11 Basis for Determining Interest Rate Inadequate or Unfair. If with respect
to any Interest Period: (a) deposits in U.S. Dollars (in the applicable amounts)
are not being offered to Lender in the relevant market for such Interest Period,
or (b) Lender determines in good faith that the LIBOR Rate as determined
pursuant to the definition thereof will not adequately and fairly reflect the
cost to Lender of maintaining or funding the LIBOR Loans for such Interest
Period, Lender shall forthwith give notice thereof to Borrower whereupon until
Lender notifies Borrower that the circumstances giving rise to such suspension
no longer exist, (i) the LIBOR Rate shall not be available to Borrower as an
interest rate option on any portion of the Loan and (ii) all of the then
outstanding LIBOR Loans shall automatically convert to Prime Loans on the last
day of the then current Interest Period applicable to each such LIBOR Loan.
Interest accrued on each such LIBOR Loan prior to any such conversion shall be
due and payable on the date of such conversion together with any funding losses
and other amounts due under Section 2.10.

2.12 Illegality. If, after the date of this Agreement, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) of any such governmental or regulatory
authority, central bank or comparable agency (a “Regulatory Change”) shall make
it unlawful or impossible for Lender to make, maintain or fund its LIBOR Loans
to Borrower, Lender shall forthwith give notice thereof to Borrower. Upon
receipt of such notice, Borrower shall convert all of its then outstanding LIBOR
Loans on either (a) the last day of the then current Interest Period applicable
to such LIBOR Loan if Lender may lawfully continue to maintain and fund such
LIBOR Loan to such day or (b) immediately if Lender may not lawfully continue to
fund and maintain such LIBOR Loan to such day, to a Prime Loan in an equal
principal amount. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.10.

2.13 Increased Cost. (a) If (i) Regulation D or (ii) a Regulatory Change:
(A) shall subject Lender to any tax, duty or other charge with respect to the
LIBOR Loans, the Note or its obligation to make LIBOR Loans, or shall change the
basis of taxation of payments to Lender of the principal of or interest on its
LIBOR Loans or any other amounts due under this Agreement in respect of its
LIBOR Loans or its obligation to make LIBOR Loans (except for taxes on or
changes in the rate of tax on the overall net income of Lender); or (B) shall
impose, modify or deem applicable any reserve (including, without limitation,
any reserve imposed by the Board of Governors of the Federal Reserve System),
special deposit, capital or similar requirement against assets of, deposits with
or for the account of, or credit extended or committed to be extended by, Lender
or shall, with respect to Lender impose, modify or deem applicable any other
condition affecting Lender’s LIBOR Loans, the Note or Lender’s obligation to
make LIBOR Loans; and the result of any of the foregoing is to increase the cost
to (or in the case of Regulation D, to impose a cost on or increase the cost to)
Lender of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by Lender under this Agreement or under its Note with
respect thereto, by an amount deemed by Lender to be material, and if Lender is
not otherwise fully compensated for such increase in cost or reduction in amount
received or receivable by virtue of the inclusion of the reference to “LIBOR
Reserve Percentage” in the calculation of the LIBOR Rate, then upon notice by
Lender to Borrower, which notice shall set forth Lender’s supporting
calculations and the details of the Regulatory Change, Borrower shall pay
Lender, as additional interest, such additional amount or amounts as will
compensate Lender for such increased cost or reduction. The determination by
Lender under this Section of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount or amounts, Lender may use any reasonable averaging and attribution
methods.

(b) If Lender demands compensation under Section 2.13(a) above, Borrower may at
any time, upon at least three (3) New York Business Day’s prior notice to
Lender, convert its then outstanding LIBOR Loans to Prime Loans in an equal
principal amount. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.10 and this
Section 2.13.

2.14 Prime Loans Substituted for Affected LIBOR Loans. If notice has been given
by Lender pursuant to Sections 2.11 or 2.12 or by Borrower pursuant to
Section 2.04 requiring LIBOR Loans to be repaid or converted to Prime Loans,
then, unless and until Lender notifies Borrower that the circumstances giving
rise to such repayment or conversion no longer apply, any portion of the Loans
that would otherwise be made by Lender to Borrower as LIBOR Loans shall be made
instead as Prime Loans. Lender shall promptly notify Borrower if and when the
circumstances giving rise to such repayment no longer apply.

2.15 Capital Adequacy If, after the date of this Agreement, Lender shall have
determined in good faith that a Regulatory Change has occurred which has or will
have the effect of reducing the rate of return on Lender’s capital in respect of
its obligations hereunder to a level below that which Lender could have achieved
but for such adoption, change or compliance (taking into consideration Lender’s
policies with respect to capital adequacy), then from time to time Borrower
shall pay to Lender upon demand such additional amount or amounts as will
compensate Lender for such reduction. All determinations made in good faith by
Lender of the additional amount or amounts required to compensate it in respect
of the foregoing shall be conclusive in the absence of manifest error. In
determining such amount or amounts, Lender may use any reasonable averaging and
attribution methods.

2.16 Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to Lender of amounts sufficient to protect the yield to Lender
with respect to the Loan, including, without limitation, Sections 2.10, 2.13 and
2.15 hereof, shall survive the payment of the Note and the other Borrower’s
Obligations and the expiration or termination of this Agreement. Notwithstanding
the foregoing, if Lender fails to notify Borrower of any event that will entitle
Lender to compensation pursuant to Sections 2.10, 2.13 and/or 2.15 hereof within
one hundred eighty (180) days after Lender obtains knowledge of such event, then
Lender shall not be entitled to any compensation from Borrower for any loss,
expense, increased cost and/or reduction of return arising from such event.

2.17 Discretion of Lender as to Manner of Funding. Notwithstanding any provision
contained in this Agreement to the contrary, Lender shall be entitled to fund
and maintain its funding of all or any part of its LIBOR Loans in any manner it
elects, it being understood, however, that for purposes of this Agreement all
determinations hereunder (including, without limitation, the determination of
Lender’s funding losses and expenses under Section 2.10) shall be made as if
Lender had actually funded and maintained each LIBOR Loan through the purchase
of deposits having a maturity corresponding to the maturity of the applicable
Interest Period relating to the applicable LIBOR Loan and bearing an interest
rate equal to the applicable LIBOR Base Rate.

2.18 Letters of Credit. (a) Subject to the terms and conditions of this
Agreement and so long as no Default or Event of Default has occurred and is
continuing, during the Revolving Credit Period, Lender agrees to issue
irrevocable commercial and/or standby letters of credit for the account of
Borrower and/or any Subsidiary (individually, a “Letter of Credit”, and
collectively, “Letters of Credit”) in an amount and for the term specifically
requested by Borrower by notice in writing to Lender at least two (2) Business
Days prior to the requested issuance thereof; provided, however, that:
(i) Borrower shall have executed and delivered to Lender a Letter of Credit
Application with respect to such Letter of Credit; (ii) the term of any such
Letter of Credit shall not extend beyond the earlier of (A) the date one
(1) year after the date of issuance thereof, or (B) the last day of the
Revolving Credit Period; (iii) any Letter of Credit may only be utilized to
guaranty the payment of obligations of Borrower or a Subsidiary to third
parties; (iv) Total Revolving Credit Outstandings shall not as of any date
exceed Lender’s Revolving Credit Commitment; (v) the sum of the aggregate
undrawn face amount of all outstanding Letters of Credit plus all unreimbursed
drawings with respect thereto shall not as of any date exceed Thirty Million
Dollars ($30,000,000.00); and (vi) the text of any such Letter of Credit is
provided to Lender no less than two (2) Business Days prior to the requested
issuance date, which text must be acceptable to Lender in its sole and absolute
discretion.

(b) The payment of drafts under each Letter of Credit shall be made in
accordance with the terms thereof and, in that connection, Lender shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and the related Letter of Credit Application and believed in good
faith by Lender to be genuine. Lender shall not have any duty to inquire as to
the accuracy or authenticity of any draft or other drawing document that may be
presented to it other than the duties contemplated by the applicable Letter of
Credit Application.

(c) In the event of any payment by Lender of a draft presented under a Letter of
Credit, Borrower agrees to pay to Lender in immediately available funds at the
time of such drawing an amount equal to the sum of such drawing plus the
negotiation, processing and other fees related thereto, as may be agreed between
Lender and Borrower from time to time. Borrower hereby authorizes Lender to
charge or cause to be charged one or more of Borrower’s deposit accounts at
Lender to the extent there are balances of immediately available funds therein,
in an aggregate amount equal to the sum of such drawing plus the negotiation,
processing and other fees related thereto as may be agreed between Lender and
Borrower from time to time, and Borrower agrees to pay the amount of any such
drawing (and/or Lender’s customary negotiation, processing and other fees
related thereto) not so charged prior to the close of business of Lender on the
day of such drawing. In the event any payment under a Letter of Credit is made
by Lender prior to receipt of payment from Borrower, such payment by Lender
shall constitute a request by Borrower for a Prime Loan under Sections 2.01 and
2.02 above (and Lender will make such Prime Loan to Borrower regardless of
whether any Default or Event of Default under this Agreement has occurred and is
continuing and regardless of whether such Prime Loan would otherwise be
permitted under the requirements of this Agreement) and the proceeds of such
Prime Loan shall be paid directly to Lender and applied by Lender to the payment
of any amounts owed by Borrower to Lender under this Section 2.18.

(d) Borrower hereby further agrees to pay to the order of Lender with respect to
each Letter of Credit: (i) a nonrefundable commitment fee at an annual rate
equal to the Applicable LIBOR Margin (calculated on an actual day, 360-day year
basis) on the face amount (taking into account any scheduled increases or
decreases therein during the period in question) of each Letter of Credit, due
and payable quarterly, in arrears, on the first day of each fiscal quarter; and
(ii) a nonrefundable issuance fee, a nonrefundable negotiation fee and such
other fees as may be charged by Lender from time to time in accordance with
Lender’s published schedule of fees in effect from time to time, which fees
shall be due and payable on demand by Lender.

(e) Notwithstanding any provision contained in this Agreement to the contrary,
if any Letters of Credit remain outstanding on the last day of the Revolving
Credit Period, Borrower shall, on or before 12:00 noon (St. Louis time) on the
last day of the Revolving Credit Period, (i) surrender the originals of the
applicable Letter(s) of Credit to Lender for cancellation, or (ii) provide
Lender with cash collateral (or other collateral acceptable to Lender in its
sole and absolute discretion) in an amount at least equal to the aggregate
undrawn face amount of all outstanding Letter(s) of Credit plus all unreimbursed
drawings with respect thereto, and execute and deliver to Lender such agreements
as Lender may require to grant Lender a first priority perfected security
interest in such cash or other collateral. Any such cash collateral received by
Lender pursuant to this Section 2.18(e) shall be held by Lender in a separate
account at Lender appropriately designated as a cash collateral account in
relation to this Agreement and the Letters of Credit and retained by Lender as
collateral security for the payment of Borrower’s Obligations. Cash amounts
delivered to Lender pursuant to the foregoing requirements of this
Section 2.18(e) shall be invested, at the request and for the account of
Borrower in investments of a type and nature and with a term acceptable to
Lender. Such amounts, including in the case of cash amounts invested in the
manner set forth above, shall not be used by Lender to pay any amounts drawn or
paid under or pursuant to any Letter of Credit, but may be applied to reimburse
Lender for drawings or payments under or pursuant to such Letters of Credit
which Lender has paid, or if no such reimbursement is required to the payment of
such of the other Borrower’s Obligations as Lender shall determine. Any amounts
remaining in any cash collateral account established pursuant to this
Section 2.18(e) after the payment in full of all of the Borrower’s Obligations
and the expiration or cancellation of all of the Letters of Credit shall be
returned to Borrower (after deduction of Lender’s reasonable expenses, if any).

2.20 Taxes.

(a) Any and all payments by Borrower to or for the account of Lender under any
Transaction Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of Lender, taxes imposed on or measured by its net income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which
Lender is organized or any political subdivision thereof (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
any Transaction Document to Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20(a)) Lender
receives an amount equal to the sum it would have received had no such deduction
of Taxes been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) Borrower shall furnish to
Lender the original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made under any of the Transaction Documents
or from the execution or delivery of, or otherwise with respect to, any of the
Transaction Documents (hereinafter referred to as “Other Taxes”).

(c) Borrower agrees to indemnify Lender for the full amount of Taxes or Other
Taxes, respectively (including, without limitation, any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 2.20), paid by Lender and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within fifteen (15) days from the date Lender makes demand
therefor, accompanied by a certificate of Lender setting forth in reasonable
detail its computation of the amount or amounts to be paid to it hereunder.

(d) The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Note and the other
Borrower’s Obligations.

SECTION 3. PRECONDITIONS TO LOANS AND LETTERS OF CREDIT.

3.01 Initial Loan. Notwithstanding any provision contained in this Agreement to
the contrary, Lender shall have no obligation to make the initial Loan or issue
the initial Letter of Credit under this Agreement unless Lender shall have first
received:



  (a)   this Agreement and the Note, each duly executed by Borrower;



  (b)   the Guaranties, duly executed by Laclede Energy and SM&P;

(c) a copy of resolutions (including an incumbency certificate) of the Board of
Directors of Borrower, duly adopted, which authorize the execution, delivery and
performance of this Agreement, the Note and the other Transaction Documents,
certified by the Secretary of Borrower;

(d) a copy of resolutions of the Board of Directors (including an incumbency
certificate) of Laclede Energy, duly adopted, which authorize the execution,
delivery and performance of its Guaranty, certified by the Secretary of Laclede
Energy;

(e) a copy of resolutions of the Board of Directors (including an incumbency
certificate) of SM&P, duly adopted, which authorize the execution, delivery and
performance of its Guaranty, certified by the Secretary of SM&P;

(f) copies of the Articles of Incorporation of Borrower, Laclede Energy and
SM&P, including any amendments thereto, certified by the Secretary of State of
the states of their respective incorporations;

(g) copies of the Bylaws of Borrower, Laclede Energy and SM&P, including any
amendments thereto, certified by the Secretaries of Borrower, Laclede Energy and
SM&P;

(h) certificates of corporate good standing of Borrower, Laclede Energy and SM&P
issued by the the Secretary of State of the states of their respective
incorporations;

(i) an opinion of the General Counsel of Borrower, Laclede Energy and of SM&P,
in form and substance satisfactory to Lender and Lender’s counsel;

(j) UCC search results from the Missouri Secretary of State for Borrower and
Laclede Energy, and from the Indiana Secretary of State for SM&P;

(k) copies of all financial statements and other exhibits and schedules required
by this Agreement and the other Transaction Documents;

(l) a letter of direction from Borrower with respect to the disbursement of the
proceeds of the initial Loan under this Agreement; and

(m) such other agreements, documents, instruments and certificates as Lender may
reasonably request.

3.02 All Loans and Letters of Credit. Notwithstanding any provision contained in
this Agreement to the contrary, Lender shall have no obligation to make any Loan
or issue any Letter of Credit under this Agreement unless:

(a) Lender shall have received a Notice of Borrowing for such Loan as required
by Section 2.02(a), or a Letter of Credit Application as required under
Section 2.18(a);

(b) both immediately before and immediately after giving effect to such Loan or
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing; and

(c) all of the representations and warranties made by Borrower in this Agreement
and/or in any other Transaction Document shall be true and correct in all
material respects on and as of the date of such Loan as if made or such Letter
of Credit is issued on and as of the date of such Loan or Letter of Credit (and
for purposes of this Section 3.02(d), the representations and warranties made by
Borrower in Section 4.04 shall be deemed to refer to the most recent financial
statements of Borrower delivered to Lender pursuant to Section 5.01(a)).

Each request for a Loan or Letter of Credit by Borrower under this Agreement
shall be deemed to be a representation and warranty by Borrower on the date of
such Loan or Letter of Credit as to the facts specified in clauses (b), and
(c) of this Section 3.02.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Lender that:

4.01 Corporate Existence and Power. Borrower: (a) is duly incorporated, validly
existing and in good standing under the laws of the State of Missouri; (b) has
all requisite corporate powers required to carry on its business as now
conducted; (c) has all requisite governmental and regulatory licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except such licenses, authorizations, consents and approvals the
failure to have could not reasonably be expected to have a Material Adverse
Effect; and (d) is qualified to transact business as a foreign corporation in,
and is in good standing under the laws of, all states in which it is required by
applicable law to maintain such qualification and good standing except for those
states in which the failure to qualify or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.

4.02 Corporate Authorization. The execution, delivery and performance by
Borrower of this Agreement, the Note and the other Transaction Documents are
within the corporate powers of Borrower and have been duly authorized by all
necessary corporate and other action on the part of Borrower.

4.03 Binding Effect. This Agreement, the Note and the other Transaction
Documents have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.04 Financial Statements. Borrower has furnished Lender with the consolidated
balance sheets and statements of income, retained earnings and cash flows of
Borrower and its Subsidiaries as of and for the fiscal year of Borrower ended
September 30, 2004, all certified by Borrower’s independent certified public
accountants, which financial statements have been prepared in accordance with
GAAP consistently applied. Borrower further represents and warrants to Lender
that (a) said balance sheets and their accompanying notes (if any) fairly
present the condition of Borrower and its Subsidiaries as of the dates thereof,
(b) there has been no material adverse change in the condition or operation,
financial or otherwise, of Borrower and its Subsidiaries taken as a whole since
September 30, 2004 except as disclosed in Borrower’s filings with the Securities
and Exchange Commission since such date, and (c) neither Borrower nor any of its
Subsidiaries had any direct or contingent liabilities which were not disclosed
on said financial statements or the notes thereto (to the extent such disclosure
is required by GAAP).

4.05 Compliance With Other Instruments; None Burdensome. None of the execution
and delivery by Borrower of the Transaction Documents, the performance by
Borrower of its obligations under the Transaction Documents or the borrowing
and/or repayment of the Loan by Borrower under this Agreement will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under or result in any violation of, any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on
Borrower, any of the provisions of the Articles of Incorporation or Bylaws of
Borrower or any of the provisions of any indenture, agreement, document,
instrument or undertaking to which Borrower is a party or subject, or by which
Borrower or any property or assets of Borrower is bound, or result in the
creation or imposition of any security interest, lien or encumbrance on any of
the property or assets of Borrower pursuant to the terms of any such indenture,
agreement, document, instrument or undertaking. No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental, regulatory, administrative or public
body, instrumentality, authority, agency or official, or any subdivision
thereof, or any other Person is required to authorize, or is required in
connection with, (a) the execution, delivery or performance of, or the legality,
validity, binding effect or enforceability of, any of the Transaction Documents
and/or (b) the borrowing and/or repayment of the Loan by Borrower under this
Agreement.

4.06 Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of the Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (a) to purchase or carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund or repay indebtedness originally incurred for such purpose
or (b) for any purpose that entails a violation of, or which is inconsistent
with, the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended. If requested by Lender, Borrower shall furnish to Lender a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U.

4.07 Investment Company Act of 1940; Public Utility Holding Company Act of 1935.
Borrower is not an “investment company” as that term is defined in, and is not
otherwise subject to regulation under, the Investment Company Act of 1940, as
amended. Borrower is an exempt holding company pursuant to 15 U.S.C.
Section 79c(a)(1).

4.08 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing. There is no existing default or event of default
under or with respect to any indenture, contract, agreement, lease or other
instrument to which Borrower is a party or by which any property or assets of
Borrower is bound or affected, a default under which could reasonably be
expected to have a Material Adverse Effect. Borrower has and is in full
compliance with and in good standing with respect to all governmental permits,
licenses, certificates, consents and franchises necessary to continue to conduct
its business as previously conducted by it and to own or lease and operate its
properties and assets as now owned or leased by it, the failure to have or
noncompliance with which could reasonably be expected to have a Material Adverse
Effect. Borrower is not in violation of any applicable statute, law, rule,
regulation or ordinance of the United States of America, of any state, city,
town, municipality, county or of any other jurisdiction, or of any agency
thereof, a violation of which could reasonably be expected to have a Material
Adverse Effect.

SECTION 5. COVENANTS.

5.01 Covenants of Borrower. Borrower covenants and agrees that, so long as any
of the Borrower’s Obligations remain unpaid:

(a) Information. Borrower will make available, deliver, or cause to be delivered
to Lender:

(i) within one hundred twenty (120) days after the end of each fiscal year of
Borrower the consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income,
retained earnings and cash flows for such fiscal year, setting forth in each
case, in comparative form, the figures for the previous fiscal year, all such
financial statements to be prepared in accordance with GAAP consistently applied
and reported on by and accompanied by the unqualified opinion of independent
certified public accountants selected by Borrower and reasonably acceptable to
Lender; provided, however, that delivery to Lender of the Annual Report on Form
10-K of Borrower for such fiscal year filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this
Section 5.01(a)(i);

(ii) within one hundred twenty (120) days after the end of each fiscal year of
Guarantors the consolidated balance sheets of Guarantors and their Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income, retained earnings and cash flows for such fiscal year, setting forth in
each case, in comparative form, the figures for the previous fiscal year, all
such financial statements to be prepared internally by Guarantors in accordance
with GAAP consistently applied.

(iii) within fifty (50) days after the end of the first three (3) fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated statements of income, retained earnings and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year ended at the
end of such fiscal quarter, setting forth in each case in comparative form, the
figures for the corresponding fiscal quarter and the corresponding portion of
Borrower’s previous fiscal year, all in reasonable detail and satisfactory in
form to Lender and certified (subject to normal year-end adjustments and absence
of footnote disclosures) as to fairness of presentation, consistency and
compliance with GAAP by the chief financial officer of Borrower; provided,
however, that delivery to Lender of copies of the Quarterly Report on Form 10-Q
of Borrower for such fiscal quarter filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section
5.01(a)(iii);

(iv) within the time frames outlined in Sections 5.01(a)(i) and 5.01(a)(iii)
above, a certificate of an authorized officer of Borrower in the form attached
hereto as Exhibit B and incorporated herein by reference (A) stating whether
there exists on the date of such certificate any Default or Event of Default
and, if any Default or Event of Default then exists, setting forth the details
thereof and the action which Borrower is taking or proposes to take with respect
thereto, (B) certifying that all of the representations and warranties made by
Borrower in this Agreement and/or in any other Transaction Document are true and
correct in all material respects on and as of the date of such certificate as if
made on and as of the date of such certificate, and (C) setting forth the
Consolidated Capitalization Ratio for the relevant reporting period; and

(v) with reasonable promptness, such further information regarding the business,
affairs and financial condition of Borrower as Lender may from time to time
reasonably request.

(b) Corporate Existence. Borrower will do all things necessary to (i) preserve
and keep in full force and effect at all times its corporate existence and all
permits, licenses, franchises and other rights material to its business and
(ii) be duly qualified to do business and be in good standing in all
jurisdictions where the nature of its business or its ownership of property or
assets requires such qualification except for those jurisdictions in which the
failure to qualify or be in good standing could not reasonably be expected to
have a Material Adverse Effect.

(c) Compliance with Laws, Regulations, Etc. Borrower will comply with any and
all laws, ordinances and governmental and regulatory rules and regulations to
which Borrower is subject and obtain any and all licenses, permits, franchises
and other governmental and regulatory authorizations necessary to the ownership
of its properties or assets or to the conduct of its business, which violation
or failure to obtain could reasonably be expected to have a Material Adverse
Effect.

(d) Further Assurances. Borrower will execute and deliver to Lender, at any time
and from time to time, any and all further agreements, documents and
instruments, and take any and all further actions which may be required under
applicable law, or which Lender may from time to time reasonably request, in
order to effectuate the transactions contemplated by this Agreement and the
other Transaction Documents.

(e) Consolidation or Merger. Borrower will not directly or indirectly merge or
consolidate with or into any other Person.

(f) Stock and Assets of Subsidiaries. Unless the prior written consent of Lender
is obtained, Borrower will not create, incur or assume or suffer to be incurred
or to exist any lien on any of the common stock of LGC, Laclede Energy, SM&P, or
any other Subsidiary, or on the inventory or accounts receivable of LGC.

(g) Sale of Property. Borrower will not, and will not cause or permit any
Subsidiary to, (i) sell, assign, lease, transfer, abandon or otherwise dispose
of any of its property (including, without limitation, any shares of capital
stock or other equity interests of a Subsidiary owned by Borrower or another
Subsidiary) or (ii) issue, sell or otherwise dispose of any shares of capital
stock or other equity interests of any Subsidiary; provided, however, that
Borrower and each Subsidiary may sell, assign, lease, transfer, abandon or
otherwise dispose of (A) any of its natural gas inventory or past-due accounts
receivable in the ordinary course of business, (B) any of its property to
Borrower or any Subsidiary, provided that, if at anytime more than Ten Percent
(10%) of the consolidated assets of Borrower and all of its Subsidiaries are
transferred to a Subsidiary, such Subsidiary shall then execute a guaranty
agreement with respect to Borrower’s Obligations in a form reasonably acceptable
to Lender, (C) any of its property subject to LGC’s Mortgage and Deed of Trust
dated as of February 1, 1945, as heretofore amended and supplemented, as may be
permitted to be sold, assigned, leased, transferred, abandoned or otherwise
disposed of under said Mortgage and Deed of Trust, (D) any of its other property
(whether in one transaction or a series of transactions) so long as the value of
such property sold, assigned, leased, transferred, abandoned or otherwise
disposed of in any fiscal year under this subsection (D) shall not exceed Ten
Percent (10%) of the consolidated assets of Borrower and all of its Subsidiaries
as determined on a consolidated basis as of the last day of the immediately
preceding fiscal year, and (E) any shares of capital stock sold to Borrower by a
Subsidiary; and provided further, however, that nothing in this Agreement shall
limit or restrict Borrower’s or any Subsidiary’s use of financial instruments or
natural gas contracts under their gas supply risk management programs.

(h) Changes in Nature of Business. Borrower will not, and it will not cause or
permit any Subsidiary to, engage in any business if, as a result, the general
nature of the business that would then be engaged in by Borrower and its
Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by Borrower and its Subsidiaries as of
the date of this Agreement.

(i) Permitted Investments; Acquisitions. Borrower will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Investments
except for Permitted Investments. Borrower will not, and it will not cause or
permit any Subsidiary to, directly or indirectly, make any Acquisition the
result of which would be to change substantially the general nature of the
business engaged in by Borrower and its Subsidiaries.

(j) Maximum Consolidated Capitalization Ratio. Borrower will at all times
maintain a Consolidated Capitalization Ratio of not more than Seventy Percent
(70%).

(k) Subsidiaries. If Borrower creates, forms or acquires any Subsidiary which
owns more than Ten Percent (10%) of the consolidated assets of Borrower and all
of its Subsidiaries on or after the date of this Agreement, Borrower will,
contemporaneously with the creation, formation or acquisition of such
Subsidiary, cause such Subsidiary to execute a guaranty agreement with respect
to Borrower’s Obligations in a form reasonably acceptable to Lender.

5.02 Use of Proceeds. Borrower covenants and agrees that (a) the proceeds of the
Loan will be used solely for general corporate purposes, (b) no part of the
proceeds of the Loan will be used in violation of any applicable law, rule or
regulation and (c) no part of the proceeds of the Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately
(i) to purchase or carry margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock, or to refund or repay
indebtedness originally incurred for such purpose or (ii) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of any of
the Regulations of The Board of Governors of the Federal Reserve System,
including, without limitation, Regulations U, T or X thereof, as amended.

SECTION 6. EVENTS OF DEFAULT.

If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:

6.01 Borrower shall fail to pay any of Borrower’s Obligations constituting
interest, fees or other amounts (other than principal due under the Loan) within
ten (10) Business Days after the date the same shall first become due and
payable, whether by reason of demand, maturity, acceleration or otherwise;

6.02 Any representation or warranty made by Borrower in this Agreement, in any
other Transaction Document or in any certificate, agreement, instrument or
written statement furnished or made or delivered pursuant hereto or thereto or
in connection herewith or therewith, shall prove to have been untrue or
incorrect in any material respect when made or effected;

6.03 Borrower shall fail to perform or observe any term, covenant or provision
contained in Section 5.01(e) or Section 5.02;

6.04 Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement (other than those specified in
Sections 6.01 or 6.02 above) and any such failure shall remain unremedied for
thirty (30) days after the earlier of (i) written notice of default is given to
Borrower by Lender or (ii) any officer of Borrower obtaining actual knowledge of
such default;

6.05 This Agreement or any of the other Transaction Documents shall at any time
for any reason (other than termination of this Agreement or such other
Transaction Documents, as the case may be, in accordance with its terms) cease
to be in full force and effect or shall be declared to be null and void by a
court of competent jurisdiction, or if the validity or enforceability thereof
shall be contested or denied by Borrower, or if the transactions completed
hereunder or thereunder shall be contested by Borrower or if Borrower shall deny
that it has any further liability or obligation hereunder or thereunder;

6.06 Borrower shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership, liquidation or similar
law, (ii) consent to the institution of, or fail to contravene in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official of itself or of a substantial part of its
property or assets, (iv) file an answer admitting the material allegations of a
petition filed against itself in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any corporate or other action for the purpose of effecting any of the
foregoing;

6.07 An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower, or of a substantial part of the property or assets of
Borrower, under Title 11 of the United States Code or any other Federal, state
or foreign bankruptcy, insolvency, receivership, liquidation or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator or similar
official of Borrower or of a substantial part of the property or assets of
Borrower or (iii) the winding-up or liquidation of Borrower, and such proceeding
or petition shall continue undismissed for sixty (60) consecutive days or an
order or decree approving or ordering any of the foregoing shall continue
unstayed and in effect for sixty (60) consecutive days;

6.08 Borrower shall be declared by Lender to be in default under or in respect
of (i) any other present or future obligation to Lender, including, without
limitation, any other loan, line of credit, revolving credit, guaranty or letter
of credit reimbursement obligation, or (ii) any other present or future
agreement purporting to convey to Lender a security interest in, or a lien or
encumbrance upon, upon any property or assets of Borrower;

6.09 The occurrence of any default or event of default under or within the
meaning of any agreement, document or instrument evidencing, securing,
guaranteeing the payment of or otherwise relating to any indebtedness of
Borrower for borrowed money (other than the Borrower’s Obligations) having an
aggregate outstanding principal balance in excess of $10,000,000.00 that is not
cured or waived in writing within any applicable cure or grace period; or

6.10 Borrower shall have a judgment in an amount in excess of $15,000,000.00
entered against it by a court having jurisdiction in the premises and such
judgment shall not be appealed in good faith (and execution of such judgment
stayed during such appeal) or satisfied by Borrower within thirty (30) days
after the entry of such judgment;

THEN, and in each such event (other than an event described in Sections 6.06 or
6.07), Lender may declare the entire outstanding principal balance of and all
accrued and unpaid interest on the Note and all of the other Borrower’s
Obligations to be forthwith due and payable, whereupon all of the unpaid
principal balance of and all accrued and unpaid interest on the Note and all of
such other Borrower’s Obligations shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower, and Lender may exercise any
and all other rights and remedies which it may have under any of the other
Transaction Documents or under applicable law; provided, however, that upon the
occurrence of any event described in Sections 6.06 or 6.07, the entire
outstanding principal balance of and all accrued and unpaid interest on the Note
and all of the other Borrower’s Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower, and
Lender may exercise any and all other rights and remedies which it may have
under any of the other Transaction Documents or under applicable law.

SECTION 7. GENERAL.

7.01 No Waiver. No failure or delay by Lender in exercising any right, remedy,
power or privilege under this Agreement or under any other Transaction Document
shall operate as a waiver thereof; nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies provided in
this Agreement and in the other Transaction Documents are cumulative and not
exclusive of any remedies provided by law. Nothing herein contained shall in any
way affect the right of Lender to exercise any statutory or common law right of
banker’s lien or set-off.

7.02 Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, Lender is hereby authorized at any time and from time to time,
without notice to Borrower (any such notice being expressly waived by Borrower)
and to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final, but
specifically excluding any trust or segregated accounts) at any time held by
Lender and any and all other indebtedness at any time owing by Lender to or for
the credit or account of Borrower against any and all of the Borrower’s
Obligations irrespective of whether or not Lender shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured. Lender agrees to
promptly notify Borrower after any such set-off and application made by Lender,
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Lender under this
Section 7.02 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have. Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of Lender to exercise any right of set-off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.

7.03 Cost and Expenses. Borrower agrees, whether or not any Loan is made under
this Agreement, to pay or reimburse Lender upon demand for (a) all out-of-pocket
costs and expenses incurred by Lender in connection with the preparation,
documentation, negotiation and/or execution of this Agreement and/or any of the
other Transaction Documents, (b) all recording, filing and search fees and
expenses incurred by Lender in connection with this Agreement and/or any of the
other Transaction Documents, (c) all out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with the (i) the preparation, documentation,
negotiation and execution of any amendment, modification, extension, renewal or
restatement of this Agreement and/or any of the other Transaction Documents or
(ii) the preparation of any waiver or consent under this Agreement or under any
of the other Transaction Documents and (d) if an Event of Default occurs, all
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lender in connection with such Event
of Default and collection and other enforcement proceedings resulting therefrom.
Borrower further agrees to pay or reimburse Lender upon demand for any stamp or
other similar taxes which may be payable with respect to the execution,
delivery, recording and/or filing of this Agreement and/or any of the other
Transaction Documents. All of the obligations of Borrower under this
Section 7.03 shall survive the satisfaction and payment of the Borrower’s
Obligations and the termination of this Agreement.

7.04 General Indemnity. In addition to the payment of expenses pursuant to
Section 7.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to defend, indemnify, pay and hold Lender
any holders of the Note, and the officers, directors, employees, agents and
affiliates of Lender and such holders (collectively, the “Indemnitees”) harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, disbursements, costs and expenses
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitees shall be designated a party thereto, provided
that the Indemnitees shall share counsel to defend their interests to the extent
legally practicable), that may be imposed on, incurred by or asserted against
the Indemnitees, in any manner relating to or arising out of this Agreement, any
of the other Transaction Documents or any other agreement, document or
instrument executed and delivered by Borrower in connection herewith or
therewith, the statements contained in any commitment letters delivered by
Lender, the agreement of Lender to make the Loans under this Agreement or the
use or intended use of the proceeds of any Loan under this Agreement
(collectively, the “Indemnified Liabilities”); provided that (a) the Indemnitees
shall promptly (and in any event within fifteen (15) Business Days after
receiving notice of the existence of any potential Indemnified Liabilities)
notify Borrower in writing of the existence of any potential Indemnified
Liabilities; (b) Borrower shall have the right to assume and thereafter conduct
the defense of any Indemnified Liabilities with counsel of its choice reasonably
satisfactory to the Indemnitees, provided that Borrower will not consent to the
entry of any judgment or enter into any settlement with respect to any
Indemnified Liabilities without the prior written consent of the Indemnitees
(not to be unreasonably withheld) unless the judgment or proposed settlement
fully releases such Indemnitees and involves only the payment of money damages
that are covered in full by this indemnity and does not impose an injunction or
other equitable relief upon any Indemnitee and is subject to confidentiality
provisions acceptable to the Indemnitees (which approval will not be
unreasonably withheld by the Indemnitees); and (c) Borrower shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Liabilities
directly resulting from the gross negligence or willful misconduct of that
Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. The provisions of the undertakings and
indemnification set out in this Section 7.04 shall survive satisfaction and
payment of Borrower’s Obligations and the termination of this Agreement.

7.05 Notices. Each notice, request, demand, consent, confirmation or other
communication under this Agreement shall be in writing and delivered in person
or sent by facsimile or registered or certified mail, return receipt requested
and postage prepaid, to the applicable party at its address or facsimile number
set forth on the signature pages hereof, or at such other address or facsimile
number as any party hereto may designate as its address for communications
hereunder by notice so given. Such notices shall be deemed effective on the day
on which delivered or sent if delivered in person or sent by facsimile (with
answerback confirmation received), or on the fourth (4th) Business Day after the
day on which mailed, if sent by registered or certified mail.

7.06 Consent to Jurisdiction; Waiver of Jury Trial. BORROWER IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT SITTING IN THE
COUNTY OF ST. LOUIS, MISSOURI OR ANY UNITED STATES OF AMERICA COURT SITTING IN
THE EASTERN DISTRICT OF MISSOURI, EASTERN DISTRICT, AS LENDER MAY ELECT, IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY
OF SUCH COURTS. BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION THAT BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
BORROWER FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
BORROWER AUTHORIZES THE SERVICE OF PROCESS UPON BORROWER BY REGISTERED MAIL SENT
TO BORROWER AT ITS ADDRESS DETERMINED PURSUANT TO SECTION 7.05. BORROWER, AND
LENDER HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION IN WHICH BORROWER AND LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

7.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

7.08 Amendments and Waivers. Any provision of this Agreement, the Note or any of
the other Transaction Documents to which Borrower is a party may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
Borrower and Lender.

7.09 References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits “A” and “B” refer to annexed
Exhibits “A” and “B” that are hereby incorporated herein by reference and all
references herein to Schedule 2.02 refers to annexed Schedule 2.02 that is
hereby incorporated herein by reference. The Section headings are furnished for
the convenience of the parties and are not to be considered in the construction
or interpretation of this Agreement.

7.10 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights or delegate any of its obligations or duties under
this Agreement.

7.11 NOTICE REQUIRED BY SECTION 432.047 R.S.Mo.; ENTIRE AGREEMENT This notice is
provided pursuant to Section 432.047 R.S.Mo. As used herein, “creditor” means
Lender and “this writing” means this Agreement and the other Transaction
Documents. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT. This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements (including the Original Loan Agreement) and understandings (oral or
written) relating to the subject matter hereof.

7.12 Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

7.13 Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

7.14 Confidentiality Any information received by Lender from Borrower and
clearly marked as confidential shall be treated as confidential by Lender in
accordance with its customary practices and procedures. Notwithstanding such
agreement, nothing herein contained shall limit or impair the right or
obligation of Lender to disclose such information: (a) to its auditors,
attorneys, trustees, employees, directors, officers, advisors, affiliates or
agents, (b) when and as required by any law, ordinance, subpoena or governmental
order, rule or regulation, (c) as may be required, requested or otherwise
appropriate in any report, statement or testimony submitted to any municipal,
state, provincial or federal regulatory body or any self-regulatory body having
or claiming to have jurisdiction over Lender, (d) which is publicly available or
readily ascertainable from public sources, or which is received by Lender from a
third Person which or which is not known by Lender to be bound to keep the same
confidential, (e) in connection with any proceeding, case or matter pending (or
on its face purported to be pending) before any court, tribunal or any
governmental agency, commission, authority, board or similar entity, (f) in
connection with protection of its interests under this Agreement, the Note or
any of the other Transaction Documents, including, without limitation, the
enforcement of the terms and conditions of this Agreement, the Note and the
other Transaction Documents, or (g) to any entity utilizing such information to
rate the creditworthiness of Lender or to rate or classify the debt or equity
securities of Lender or report to the public concerning the industry of which
such Lender is a part. It is agreed and understood that Lender shall not be
liable to Borrower or any other Person for failure to comply with the foregoing
except in any case involving Lender’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable order.

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first above written.

(SIGNATURES ON FOLLOWING PAGE)

1

SIGNATURE PAGE-
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Borrower:

THE LACLEDE GROUP, INC.

By:     

Print Name:     

Title:     

Address:

720 Olive Street, Suite 1525

St. Louis, Missouri 63101

Attention: Treasurer

Facsimile No.: (314) 421-1979

Lender:

U.S. BANK NATIONAL ASSOCIATION

By:     
John Holland, Senior Vice President


Address:

One US Bank Plaza, 12th Floor

St. Louis, Missouri 63101

Attention: Large Corporate Department

Facsimile No.: (314) 418-3571

2

SCHEDULE 2.02

Authorized Individuals

Douglas H. Yaeger

Barry C. Cooper

Ronald L. Krutzman

Lynn D. Rawlings

Denise T. Hicks

3

EXHIBIT A

AMENDED AND RESTATED REVOLVING CREDIT NOTE

     
$40,000,000.00
  St. Louis, Missouri
August 4, 2005

FOR VALUE RECEIVED, THE LACLEDE GROUP, INC., a Missouri corporation
(“Borrower”), hereby promises to pay to the order of U. S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), on the last day of the
Revolving Credit Period, the principal sum of Forty Million Dollars
($40,000,000.00), or such lesser sum as may then constitute the aggregate unpaid
principal amount of all Loans made by Lender to Borrower pursuant to the
Agreement (defined below). The aggregate principal amount of Revolving Credit
Loans that Lender shall be committed to have outstanding under this Amended and
Restated Revolving Credit Note (this “Note”) at any one time shall not exceed
Forty Million Dollars ($40,000,000.00), which amount may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note and of the Agreement.

All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect. The amount of interest
accruing under this Note shall be computed on an actual day, 360-day year basis.

All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender located at One US Bank Plaza, 7th Street & Washington
Avenue, 12th Floor, St. Louis, Missouri 63101, or such other place as Lender may
from time to time designate in writing.

This Note is the “Note” referred to in the Amended and Restated Revolving Credit
Agreement dated as of the date hereof by and between Borrower and Lender, as the
same may from time to time be amended, modified, extended, renewed or restated
(the “Agreement”; all capitalized terms used and not otherwise defined in this
Note shall have the respective meanings ascribed to them in the Agreement.). The
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the occurrence of certain stated events and also for
prepayments on account of principal of this Note and interest on this Note prior
to the maturity of this Note upon the terms and conditions specified therein.
This Note amends, restates and replaces the Revolving Credit Note dated June 13,
2002, payable to the order of Lender, in the principal amount of up to
$20,000,000, and is not a novation thereof.

If Borrower shall fail to make any payment of any principal or interest due
under this Note as and when the same shall become due, then the entire
outstanding principal balance of this Note and all accrued and unpaid interest
thereon may be declared to be immediately due and payable in the manner and with
the effect as provided in the Loan Agreement.

In the event that any payment of any principal or interest due under this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or not litigation shall be commenced in aid thereof). Borrower
hereby waives presentment for payment, demand for payment, protest, notice of
protest and notice of dishonor.

4

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).

Borrower:

THE LACLEDE GROUP, INC.

By:     

Print Name:     



      Title:     

5

EXHIBIT B

[Date]

U.S. Bank National Association
One US Bank Plaza, 12th Floor
St. Louis, Missouri 63101
Attention: Large Corporate Division

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of August 4, 2005, by and between The Laclede Group, Inc. and U.S. Bank
National Association, as the same may from time to time amended, modified,
extended, renewed or restated (the “Agreement”). All capitalized terms used and
not otherwise defined herein shall have the respective meanings ascribed to them
in the Agreement.

Borrower hereby certifies to Lender that as of the date hereof:

(a) except as set forth below, all of the representations and warranties made by
Borrower in the Agreement and/or in any of the other Transaction Documents are
true and correct in all material respects on and as of the date of this
Certificate as if made on and as of the date of this Certificate:

Exceptions: ;

(b) except as set forth below, no Default or Event of Default under or within
the meaning of the Agreement has occurred and is continuing:

Exceptions: ; and

(c) the financial statements of Borrower and its Subsidiaries made available to
you are true, correct and complete in all material respects and have been
prepared in accordance with GAAP (subject, in the case of any interim financial
statements, to normal year-end adjustments and absence of footnote disclosures).

(d) Borrower had a Consolidated Capitalization Ratio of not more than Seventy
Percent (70%) at all times during the period commencing      , 200_, and ending
     , 200_.

Very truly yours,

THE LACLEDE GROUP, INC.

By:     

Print Name:     

Title:     

6